                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

PRISCILLA VERGARA,               )       CIVIL NO. 19-00564 SOM/RT
                                 )
           Plaintiff,            )       ORDER GRANTING IN PART AND
                                 )       DENYING IN PART MOTION TO
     vs.                         )       DISMISS COMPLAINT
                                 )
SKYLINE ULTD INC., et al.,       )
                                 )
           Defendants.           )
                                 )

             ORDER GRANTING IN PART AND DENYING IN PART
                    MOTION TO DISMISS COMPLAINT

I.         INTRODUCTION.

           Plaintiff Priscilla Vergara asserts that she was

discriminated against by her employer Defendant Skyline ULTD Inc.

She originally sued in state court, asserting only state-law

claims; Skyline removed the case to this court based on diversity

jurisdiction.   See ECF No. 1.       Skyline now moves to dismiss the

Complaint.   See ECF No. 7.   That motion is granted in part and

denied in part.

           Vergara concedes that she has not adequately pled her

state-law hostile work environment claim based on national

origin/ancestry, her claim of intentional interference with

economic advantage, her unjust enrichment claim, and her invasion

of privacy claim.    The motion to dismiss is granted on that

ground, but Vergara is given leave to amend those claims.

           Vergara further agrees to dismissal without leave to

amend of her Hawaii Whistleblower Protection Act claim, her claim
of wrongful termination in violation of public policy, her

intentional infliction of emotional distress (“IIED”) claim, her

negligent infliction of emotional distress (“NIED”) claim, and

her claims of negligent hiring, negligent training, negligent

supervision, negligent retention, and retaliation.    The motion to

dismiss is granted with respect to those claims, which are

dismissed with prejudice.

          The court denies the motion to the extent it seeks

dismissal based on Vergara’s alleged failure to exhaust her

administrative remedies, as such a failure is not apparent from

the face of the Complaint.    The court also rejects Skyline’s

argument that this court lacks subject matter jurisdiction

because of the alleged failure to exhaust.    Exhaustion of state-

law claims is not a matter of federal jurisdiction.    Skyline may,

of course, reassert the alleged failure to exhaust administrative

remedies argument in a motion for summary judgment.

II.       STANDARD.

          Under Rule 12(b)(6) of the Federal Rules of Civil

Procedure, the court’s review is generally limited to the

contents of a complaint.     Sprewell v. Golden State Warriors, 266

F.3d 979, 988 (9th Cir. 2001); Campanelli v. Bockrath, 100 F.3d

1476, 1479 (9th Cir. 1996).    However, the court may take judicial

notice of and consider matters of public record without

converting a Rule 12(b)(6) motion to dismiss into a motion for


                                  2
summary judgment.   See Lee v. City of Los Angeles, 250 F.3d 668,

688 (9th Cir. 2001); Emrich v. Touche Ross & Co., 846 F.2d 1190,

1198 (9th Cir. 1988).   The court may also consider materials

incorporated into the complaint.       “But the mere mention of the

existence of a document is insufficient to incorporate the

contents of a document.”   Coto Settlement v. Eisenberg, 593 F.3d

1031, 1038 (9th Cir. 2010).   Instead, courts may “consider

documents in situations where the complaint necessarily relies

upon a document or the contents of the document are alleged in a

complaint, the document’s authenticity is not in question and

there are no disputed issues as to the document's relevance.”

Id. (examining whether the material was “integral” to the

complaint).   When matters outside the pleadings are considered,

the Rule 12(b)(6) motion is treated as one for summary judgment.

See Keams v. Tempe Tech. Inst., Inc., 110 F.3d 44, 46 (9th Cir.

1997); Anderson v. Angelone, 86 F.3d 932, 934 (9th Cir. 1996).

           On a Rule 12(b)(6) motion to dismiss, all allegations

of material fact are taken as true and construed in the light

most favorable to the nonmoving party.       Fed’n of African Am.

Contractors v. City of Oakland, 96 F.3d 1204, 1207 (9th Cir.

1996).   However, conclusory allegations of law, unwarranted

deductions of fact, and unreasonable inferences are insufficient

to defeat a motion to dismiss.     Sprewell, 266 F.3d at 988; Syntex

Corp. Sec. Litig., 95 F.3d 922, 926 (9th Cir. 1996).


                                   3
           Dismissal under Rule 12(b)(6) may be based on either:

(1) lack of a cognizable legal theory, or (2) insufficient facts

under a cognizable legal theory.       Balistreri v. Pacifica Police

Dept., 901 F.2d 696, 699 (9th Cir. 1988) (citing Robertson v.

Dean Witter Reynolds, Inc., 749 F.2d 530, 533-34 (9th Cir.

1984)).

           “[T]o survive a Rule 12(b)(6) motion to dismiss,

factual allegations must be enough to raise a right to relief

above the speculative level, on the assumption that all the

allegations in the complaint are true even if doubtful in fact.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal

quotation marks omitted); accord Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (“[T]he pleading standard Rule 8 announces does not

require ‘detailed factual allegations,’ but it demands more than

an unadorned, the-defendant-unlawfully-harmed-me accusation”).

“While a complaint attacked by a Rule 12(b)(6) motion to dismiss

does not need detailed factual allegations, a plaintiff’s

obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will

not do.”   Twombly, 550 U.S. at 555.     The complaint must “state a

claim to relief that is plausible on its face.”       Id. at 570.   “A

claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference


                                   4
that the defendant is liable for the misconduct alleged.”     Iqbal,

556 U.S. at 678.

III.      FACTUAL BACKGROUND.

          In November 2015, Skyline hired Vergara as a General

Clerk II for the Soldiers Support Center at Schofield Army

Barracks, Hawaii.   See Complaint ¶ 4.   Vergara says that she was

subjected to unwelcome and unsolicited sexual comments by

civilian personnel, including Lead Supervisor Rick Hanna, who

allegedly told Vergara that (1) she should show more of her body,

(2) she should go to a nightclub he went to, and (3) he would

find her a man who would go to a concert with her and would tell

the man that Vergara would perform some kind of sexual act in

return.   Hanna also allegedly implied that Vergara was a lesbian,

asked her if she had ever slept with someone on the first date,

and made comments about a woman’s body.     See Complaint ¶ 7(a).

Hanna also allegedly used sexual language and watched “sexual

content” at work.   See Complaint ¶ 7(f).

          The Complaint alleges that another supervisor, Pierce,

told Vergara that she took a long time helping a serviceman

because she was interested in him.   See Complaint ¶ 7(b).

          It appears that Skyline provided services to military

personnel in coordination with federal employees.    The Complaint

alleges that GS Chief of Personnel Services, Jerry Rice,

suggested that Vergara find herself a sugar daddy and that, while


                                 5
walking behind Vergara said, “I would slap that ass.”      See

Complaint ¶ 7(c).    At the hearing on its motion, Skyline

explained (and Vergara did not dispute) that Rice is a federal

employee, and that the reference to “GS” was a reference to the

“General Schedule” for certain federal employees.

           The Complaint refers to GS Morgan, presumably another

federal employee, and alleges that he stood behind Vergara, put

his arms around her shoulders, and whispered in her ear.        Vergara

says that she told him to stop, but he allegedly responded that

he would do whatever he wanted because the entire office belonged

to him.   See Complaint ¶ 7(d).    Morgan allegedly used sexual

language and watched “sexual content” at work.      See Complaint

¶ 7(f).   The Complaint further alleges that Morgan made fun of

Vergara’s accent, questioned her nationality, and, when she

corrected him, said, “It’s all the same shit.”      See Complaint

¶ 7(e).

           On January 23, 2017, Vergara may have filed a Charge of

Discrimination with the U.S. Equal Employment Opportunity

Commission (“EEOC”).     See ECF No. 7-4.   However, because the

Charge of Discrimination and the subsequent Notice of Right to

Sue from the EEOC were not incorporated into the Complaint, the

court does not consider them for purposes of this Rule 12(b)(6)

motion to dismiss.     See Coto Settlement, 593 F.3d at 1038.    While

Skyline asked this court to take judicial notice of the Charge of


                                   6
Discrimination and Notice of Right to Sue, that request was

untimely, as it was so late that it did not give Vergara any

opportunity to respond to the request.   Additionally, the request

did not discuss whether the EEOC’s files should be considered

public records when those files are only available to the

litigants and not to the public in general.   In any event, the

record is unclear as to whether Vergara exhausted or attempted to

exhaust the state-law discrimination claims asserted in the

Complaint with the Hawaii Civil Rights Commission (“HCRC”).    This

court cannot tell whether Vergara dual-filed her Charge of

Discrimination with the EEOC and HCRC, and the confusion is

exacerbated because the material Skyline asks this court to take

judicial notice of may indicate that Vergara asserted only

Title VII claims with the EEOC, without mentioning any state-law

discrimination claims.   This lawsuit asserts only state-law

claims.

          The Complaint alleges that, on March 14, 2017, Skyline

constructively terminated Vergara “for whistleblowing and because

of her refusal to go along with the sexual harassment and

discrimination.”   See Complaint ¶ 10.

          Vergara asserts state-law claims of (1) hostile work

environment; (2) whistleblowing; (3) retaliation; (4) wrongful

termination; (5) unjust enrichment; (6) intentional infliction of

emotional distress; (7) negligent infliction of emotional


                                 7
distress; (8) intentional interference with economic advantage;

(9) negligent hiring; (10) negligent training; (11) negligent

supervision; (12) negligent retention; and (13) invasion of

privacy.

IV.        ANALYSIS.

           A.     The Complaint Insufficiently Pleads Claims of
                  Hostile Work Environment Based on National
                  Origin/Ancestry, Intentional Interference with
                  Economic Advantage, Unjust Enrichment, and
                  Invasion of Privacy.

           At the hearing on the present motion, Vergara conceded

that her Complaint did not sufficiently plead claims of hostile

work environment based on national origin/ancestry, intentional

interference with economic advantage, unjust enrichment, and

invasion of privacy.     See Iqbal, 556 U.S. at 678; Twombly, 550

U.S. at 555.    Those claims are therefore dismissed.   The court

gives Vergara leave to file an Amended Complaint no later than

December 23, 2019, that alleges such claims with the necessary

factual detail.

           B.     The Court Dismisses With Prejudice Vergara’s
                  Whistleblower, Wrongful Termination, Emotional
                  Distress, Negligence, and Retaliation Claims.

           Vergara asserts a “Whistleblowing” claim, which the

court deems to be a claim under the Hawaii Whistleblower

Protection Act, Hawaii Revised Statutes §§ 378-61 through 378-70.

Vergara conceded at the hearing that this claim is barred by the

two-year limitations period set forth in section 378-63(a) of

                                   8
Hawaii Revised Statutes, as she was allegedly constructively

discharged on March 14, 2017, and did not file the Complaint

until September 5, 2019.   The court therefore dismisses the

Hawaii Whistleblower Protection Act claim with prejudice.

          The court views Vergara’s concessions at the hearing as

including a concession to dismissal of her common-law claim of

“wrongful termination” in violation of public policy.    See Parnar

v. Americana Hotels, Inc., 65 Haw. 370, 380, 652 P.2d 625, 631

(1982) (“We therefore hold that an employer may be held liable in

tort where his discharge of an employee violates a clear mandate

of public policy.”).   The claim is not viable given Vergara’s

statutory remedy for the constructive discharge under section

378-2 of Hawaii Revised Statutes.    See Hughes v. Mayoral, 721 F.

Supp. 2d. 947, 962 (D. Haw. 2010) (“Title VII and HRS § 378

expressly prohibit workplace discrimination because of race

and/or sex, and courts have found that as a result, a plaintiff

cannot state a Parnar claim based on the same conduct.”).

Additionally, the common-law claim is time-barred given Vergara’s

discharge on March 14, 2017, about two and a half years before

she filed her Complaint on September 5, 2019.    See Hillhouse v.

Haw. Behavioral Health, LLC, 2014 WL 4662378, at *10 (D. Haw.

Sept. 18, 2014) (applying the two-year statute of limitations set

forth in section 657-7 of Hawaii Revised Statutes to a Parnar

constructive discharge claim, determining that the claim accrued


                                 9
on the date of the constructive discharge); see also Kuehu v.

United Airlines, Inc., 2016 WL 4445743, at *6-*7 (D. Haw. Aug.

23, 2016) (holding that the filing of charges of discrimination

with the EEOC and the HCRC did not toll the limitations period

for a claim not required to be exhausted).   Vergara’s “wrongful

termination” in violation of public policy claim is therefore

dismissed with prejudice.

          Vergara conceded at the hearing that her IIED and NIED

claims are barred by the two-year statute of limitations set

forth in section 657-7 of Hawaii Revised Statutes.   See Kuehu,

2016 WL 4445743, at *6-*7 (applying the two-year limitation

period to an IIED claim); DeRosa v. Ass'n of Apartment Owners of

the Golf Villas, 185 F. Supp. 3d 1247, 1259–60 (D. Haw. 2016)

(“Plaintiff’s intentional infliction of emotional distress

(‘IIED’), negligent infliction of emotional distress (‘NIED’),

and negligence claims are subject to a two-year statute of

limitations.”); Wheeler v. Hilo Med. Ctr., Inc., 2010 WL 1711993,

at *11 (D. Haw. Apr. 27, 2010) (“Battery, IIED, false

imprisonment, and NIED are all tort claims to recover

compensation for damage or injury.   As a result, these claims are

subject to the two-year statute of limitations in HRS § 657–7, as

well as the tolling and accrual provisions set forth above.”).

Vergara was allegedly constructively discharged on March 14,

2017, and did not file the Complaint until September 5, 2019.


                               10
Additionally, Vergara conceded at the hearing that her NIED claim

fails because she does not allege a physical injury or mental

illness.    See Ross v. Stouffer Hotel Co. (Hawai'i) Ltd., 76 Haw.

454, 465–66, 879 P.2d 1037, 1048–49 (1994) (“recovery for

negligent infliction of emotional distress by one not physically

injured is generally permitted only when there is some physical

injury to property or a person resulting from the defendant’s

conduct.” (quotation marks and citation omitted)); Haw. Rev.

Stat. § 663-8.9.    The court therefore dismisses the IIED and NIED

claims with prejudice.

            Vergara conceded at the hearing that her negligent

hiring, negligent training, negligent supervision, and negligent

retention claims are also barred by the two-year statute of

limitations set forth in Hawaii Revised Statutes § 657–7.      See

Mansha Consulting LLC v. Alakai, 236 F. Supp. 3d 1267, 1272 (D.

Haw. 2017).    At the latest, Vergara’s negligence-based claims

accrued when she was allegedly constructively discharged on March

14, 2017.    Vergara did not file the Complaint until September 5,

2019.   Accordingly, the court dismisses Vergara’s negligent

hiring, negligent training, negligent supervision, and negligent

retention claims with prejudice.

            Before filing a judicial proceeding for employment

discrimination in violation of section 378-2 of Hawaii Revised

Statutes, a plaintiff must first file an administrative charge


                                 11
with the HCRC and receive a notice of right to sue from the HCRC.

See Simmons v. Aqua Hotels & Resorts, Inc., 130 Haw. 325, 328–29,

310 P.3d 1026, 1 029–30 (App. 2013).   Additionally, a plaintiff

may not file a civil action based on discrimination that was not

identified in the plaintiff’s HCRC charge.   See id, 130 Haw. at

329, 310 P.3d at 1030.   Vergara conceded at the hearing that she

did not exhaust any retaliation claim and identified no exception

that might allow an unexhausted retaliation claim.   This court

therefore dismisses with prejudice Vergara’s retaliation claims

in violation of section 378-2.

          C.   The Court Denies Skyline’s Motion to the Extent it
               Argues that Vergara Did Not Properly Exhaust Her
               section 378-2 Hostile Work Environment Based on
               Sex Claim, As That is An Argument that Cannot Be
               Adjudicated on this Rule 12 Motion.

          Before filing a judicial proceeding for employment

discrimination in a violation of section 378-2 of Hawaii Revised

Statutes, a plaintiff must first file an administrative charge

with the HCRC and receive a notice of right to sue from the HCRC.

See Simmons v. Aqua Hotels & Resorts, Inc., 130 Haw. 325, 328–29,

310 P.3d 1026, 1 029–30 (App. 2013).   Additionally, a plaintiff

may not file a civil action based on discrimination that was not

identified in the plaintiff’s HCRC charge.   See id, 130 Haw. at

329, 310 P.3d at 1030.   Skyline argues that Vergara did not

properly exhaust her administrative remedies before filing the

present Complaint.


                                 12
           Skyline initially argued that this court could consider

the Charge of Discrimination and subsequent Notice of Right to

Sue from the EEOC under Rule 12(b)(1), and that this court lacked

subject matter jurisdiction given Vergara’s alleged failure to

exhaust.   This argument is unpersuasive.   The court has subject

matter jurisdiction over Vergara’s state-law claims based on the

parties’ diversity of citizenship and amount in controversy.     See

28 U.S.C. § 1332.   Moreover, exhaustion is not normally a

jurisdictional requirement.   See, e.g., Fort Bend County, Tex. v.

Davis, 139 S. Ct. 1843, 1852 (2019) (“Title VII’s charge-filing

requirement is not of jurisdictional cast.    Federal courts

exercise jurisdiction over Title VII actions pursuant to 28

U.S.C. § 1331’s grant of general federal-question jurisdiction,

and Title VII’s own jurisdictional provision, 42 U.S.C.

§ 2000e–5(f)(3) (giving federal courts ‘jurisdiction [over]

actions brought under this subchapter’).”).    In this case, which

involves only state-law claims, treating a state-law exhaustion

requirement as affecting this court’s subject matter jurisdiction

would be particularly inappropriate.

           In Begay v. Kerr-McGee Corp., 682 F.2d 1311, 1315 (9th

Cir. 1982), the Ninth Circuit said, “Although the states have the

power to prevent the federal court from granting relief in a

diversity case by denying the substantive right of action

asserted, they have no power to enlarge or contract the federal


                                13
jurisdiction.”   Begay indicates that a federal court with

diversity jurisdiction has subject matter jurisdiction over the

controversy regardless of whether a state law would deprive the

state of jurisdiction.

          Applying Rule 12(b)(6) instead or Rule 12(b)(1) to

Skyline’s lack of exhaustion contention, this court denies that

part of the motion.   This court cannot tell from the four corners

of the Complaint whether Vergara properly exhausted her

administrative remedies before filing her hostile work

environment claim based on sex in violation of section 378-2.

This court therefore leaves Skyline’s argument for further

adjudication in a summary judgment motion.

          In any such summary judgment motion, the parties should

address the following: (1) whether Vergara dual-filed her

administrative Charge of Discrimination with the EEOC and the

HCRC; (2) if not, whether Vergara was required to and did file

her section 378-2 claims with the HCRC to properly exhaust

administrative remedies; (3) whether Vergara exhausted

administrative remedies with respect to section 378-2 claims if

her Charge of Discrimination filed with the EEOC was brought only

under Title VII; and, (4) whether Vergara received a Notice of

Right to Sue from the HCRC and, if not, whether such a letter was

required before Vergara could file section 378-2 claims with this

court.


                                14
V.          CONCLUSION.

            As discussed above, Skyline’s motion to dismiss is

granted in part and denied in part.

            The only claim remaining for adjudication is Vergara’s

hostile work environment claim based on sex in violation of

section 378-2.

            Vergara is granted leave to file an Amended Complaint

no later than December 23, 2019, that sufficiently alleges her

state-law claims of hostile work environment based on national

origin/ancestry, intentional interference with economic

advantage, unjust enrichment, and invasion of privacy.

                  IT IS SO ORDERED.

                  DATED: Honolulu, Hawaii, December 9, 2019.



                                    /s/ Susan Oki Mollway
                                    Susan Oki Mollway
                                    United States District Judge




Vergara v. Skyline ULTD Inc., Civ. No. 19 00564 SOM/RT; ORDER GRANTING IN PART
AND DENYING IN PART MOTION TO DISMISS FOURTH AMENDED COMPLAINT




                                     15
